Citation Nr: 0412252	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to March 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for the cause 
of the veteran's death.

The Board notes that on her May 2003 substantive appeal, the 
appellant failed to indicate whether she desired a hearing 
before a Member of the Board.  In a December 2003 letter, the 
RO again informed the appellant of her right to a hearing.  
In addition, the appellant had a representative aware of 
Board procedures and the appellant's right to request a 
hearing before the Board.  Therefore, the Board interprets 
the appellant's consistent lack of request for a hearing as 
an indication she does not desire one.  Therefore, all due 
process with respect to the appellant's right to request a 
hearing before a Veterans Law Judge has been met.


FINDINGS OF FACT

1.  The veteran died in November 2001.  According to the 
death certificate, the immediate cause of his death was a 
gunshot wound to the mouth.

2.  The veteran was service connected at the time of his 
death for a chronic low back syndrome with X-ray evidence of 
muscle spasm, rated as 10 percent disabling, and mild 
psoriasis of the elbows and degenerative changes of the talus 
of both feet, each rated as noncompensable.




3.  The medical evidence of record indicates that the veteran 
did not have a diagnosis of depression or any other mental 
disorder during or within one year after service.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 3.102, 
3.159, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in November 2001 at the age of 55.  The 
death certificate indicates that the immediate cause of his 
death was a gunshot wound to the mouth.  At the time of his 
death, the veteran was service connected for a chronic low 
back syndrome with X-ray evidence of muscle spasm, rated as 
10 percent disabling, and mild psoriasis of the elbows and 
degenerative changes of the talus of both feet, each rated as 
0 percent disabling.

Associated with the claims file are the veteran's service 
medical records (SMRs).  A January 1967 entrance examination 
report indicates the veteran reported no depression, 
excessive worry, or nervous trouble, and characterized his 
health as "good."  December 1977 and January 1978 medical 
history reports show the veteran indicated he had had nervous 
trouble; he characterized his then-present health as 
"good."

An August 1978 psychiatry evaluation indicates the veteran 
was examined for participation in a flying program based upon 
possible psychological factors involved in episodes of loss 
of consciousness.  Upon examining the veteran's mental 
status, the psychiatrist found moderate psychomotor activity 
and some evidence of anxiety, manifested by rapid blinking 
and shifting in his seat.  His speech was coherent, relevant, 
goal-directed, slightly circumstantial, and occasionally 
mildly pressured.  No disturbances were noted.  There was no 
disorder of thought content.  The veteran's mood was serious 
and occasionally anxious, but his affect was appropriate to 
the material discussed.  The veteran stated that he 
daydreamed mainly of pleasant things and ambitions.  He 
denied any unpleasant or anxiety-laden daydreams or 
fantasies.  His sensorium was not formally evaluated, but 
memory, judgment, abstraction, and concentration seemed to be 
roughly within normal limits.  The psychiatrist diagnosed a 
psychophysiologic disorder, mixed, gastrointestinal and 
cardiovascular, manifested by abdominal cramping and 
constipation, and by vasomotor instability and syncope.

Three November 1979 clinical entries indicate the veteran 
complained of a stressful job in the flight line, with 
trouble sleeping.  He indicated that the slightest noise made 
him jump, and that he recently had experienced a 
hallucination.  He was given a provisional diagnosis of 
agitated depression.  The next day, the veteran was evaluated 
again and found to be anxious, with many symptoms of 
depression.  He was started on medication for depression.  A 
week later, the veteran was evaluated again and found to have 
responded well to the medications.  It was noted that a 
change in his diet had helped these symptoms.


On a May 1986 report of medical history, the veteran 
indicated he had experienced depression or excessive worry.  
A separation examination conducted that same month lists no 
mental disorders among the defects and diagnoses the 
physician found upon the veteran's retirement from the 
military.

Post-service, VA and non-VA medical records are associated 
with the claims file.

In June 1987, the veteran underwent VA examination for the 
claims for service connection he raised when he retired from 
active service.  During his psychiatric interview, the 
veteran was appropriately dressed and groomed, and was 
pleasant and cooperative.  He did not understand the reason 
for the psychiatric evaluation.  He stated that he did not 
have any emotional or psychiatric problems and, therefore, 
did not know why he would be sent to a psychiatrist.  He 
denied any depression, and stated that he was happy to be out 
of service, and laughed.  Specifically, he denied any 
difficulty sleeping.  He had a good appetite, and described 
his concentration and family life as good.  The veteran 
indicated that the only family problems he had regarded 
money.  At the time, he worked long hours at a tire store.

On examination, the veteran appeared somewhat tired, but 
appropriate for his stated work schedule.  He was oriented, 
and his thinking was logical and orderly.  His mood was 
normal.  He related personably to the interviewer, and 
laughed frequently and appropriately.  There was no evidence 
of any type of thought disorder.  The psychiatrist diagnosed 
the veteran with no mental disorders.  He opined that the 
veteran did not appear to have any psychiatric disorder and 
specifically did not appear to be at all depressed.

A July 1998 treatment record shows the veteran filled out a 
depression questionnaire and scored a 70, which corresponded 
to extreme depression.  J.J.R., M.D., indicated the veteran 
complained of feeling depressed.  His score on the depression 
screening showed severe to extreme depression.  Dr. R. 
diagnosed depression.

An August 1998 clinical entry indicates the veteran felt 
better and had a better appetite.  He underwent a cystoscopic 
examination, which was negative.  His palpitations had ceased 
and his stomach was better.  The assessment from Dr. R. was 
depression.  He prescribed medication.

A November 2001 treatment record shows the veteran complained 
of depression and fatigue.  The assessment of depression 
continued.  A depression screening indicated the veteran 
scored an 80, which corresponded to severe to extreme 
depression.

In an April 2003 written statement, Dr. R., M.D., indicated 
that the veteran was a patient of his in July 1998.  He came 
to that office with a history of depression, hypertension, 
and fatigue.  During the period of treatment, the veteran had 
occasional periods of depression and fatigue through his last 
visit in November 2001, but denied any suicidal ideation.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In an December 2001 letter, the Board informed the appellant 
of the VCAA and its affect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim for service 
connection for cause of death.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for cause of death.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the November 2002 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

We observe that the representative, in the Written Brief 
Presentation submitted on behalf of the appellant in December 
2003, asserted that the case should be remanded to the RO for 
further development, on the ground that the RO had not 
fulfilled its obligation under the law to notify the 
appellant that she needed a medical statement to support a 
nexus between the veteran's service and his death.  However, 
the December 2001 VCAA notice letter did, in fact, advise her 
that such a nexus could be established by medical records or 
medical opinions, and stated, "We will request other medical 
evidence from the veteran's doctors if you tell us about it.  
You can give us a medical opinion regarding a relationship 
from your own doctor."

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for service connection for 
cause of death has been obtained and associated with the 
claims file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after service is required to support the claim.  
38 C.F.R. § 3.303(b).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness related to military service caused her husband's 
death.  As stated before, the veteran's death certificate 
states that he died from a gunshot wound to the mouth.  In 
her substantive appeal on VA Form 9, the appellant contends 
that the veteran's episodes of depression in service 
constituted a chronic disorder, and that such in-service 
history supports the conclusion that he incurred a depressive 
disorder in service which led to his eventual suicide.

However, while the veteran reported having nervous trouble in 
service in December 1977 and January 1978, and November 1979 
clinical entries indicated that he complained of symptoms of 
depression, there is no medical evidence from service to 
indicate that he was given more than a provisional diagnosis 
of depression, or that these symptoms persisted throughout 
the veteran's active duty.  Indeed, the veteran's SMRs show 
that his symptoms of depression improved within one week, 
upon a change in his diet.  Furthermore, the evidence of 
record shows no post-service diagnosis of depression until 
July 1998, twelve years after his retirement from active 
duty.  In addition, a June 1987 VA examination indicated the 
veteran had no symptoms of any mental disorder a year after 
his retirement from service.  On that basis, the record 
clearly preponderates against service connection for a 
psychiatric disorder.

Furthermore, the Board notes that, while the appellant 
contends that the veteran's depression arose in service and 
was a contributory cause of his death, there is no medical 
opinion associated with the claims file which shows that 
depression was an immediate or underlying cause of the 
veteran's death.  Indeed, Dr. R. indicated that, while he 
treated the veteran from July 1998 until November 2001, he 
complained of symptoms of depression but never indicated he 
had any suicidal ideation related to those symptoms.  
Furthermore, the veteran was service connected for a chronic 
low back syndrome, psoriasis, and degenerative changes of the 
talus of both feet, but there is no indication that any of 
these disabilities contributed to the cause of his death.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted or identified 
to relate the decedent's death to service.  No available 
medical evidence shows that the veteran was given other than 
a provisional diagnosis of agitated depression during 
service.  In addition, no competent medical evidence has been 
submitted to demonstrate that the veteran was diagnosed with 
or treated for depression prior to July 1998, twelve years 
after his retirement from service.  In short, no medical 
opinion or other professional evidence relating the veteran's 
death from a gunshot wound of the mouth to service or any 
incident of service has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the veteran's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service incident or disease and the conditions that caused or 
contributed to the cause of the veteran's death, and none has 
been identified for VA to obtain.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


ORDER

Service connection for cause of death is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



